MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                     Oct 05 2016, 9:03 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
                                                         Katherine Modesitt Cooper
Indianapolis, Indiana                                    Deputy Attorney General
Corey L. Scott                                           Indianapolis, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffrey Brinkley,                                        October 5, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1511-CR-1920
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Angela Dow Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1401-FD-994



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1920 | October 5, 2016       Page 1 of 7
[1]   Jeffrey Brinkley (“Brinkley”) was convicted after a jury trial of domestic battery1

      as a Class D felony, domestic battery2 as a Class A misdemeanor, and battery3

      as a Class A misdemeanor4 and was sentenced to an aggregate term of 675 days

      executed. Brinkley appeals and raises the following issue for our review:

      whether the State presented sufficient evidence to support his convictions.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On December 27, 2013, Rhea Miller (“Miller”) lived in Indianapolis, Indiana

      with her two children, T.O. and E.B. Brinkley and Miller had previously dated,

      and Brinkley is the father of E.B. On December 27, Brinkley lived with Miller,

      but had multiple other girlfriends and was “in and out” of Miller’s house,

      staying “wherever he wanted.” Tr. at 77-78. Miller left the house at around

      9:00 p.m. to visit her then-boyfriend and returned back to the house right before

      midnight. At that time, E.B. was awake, playing video games, and T.O. was

      asleep in her room. About ten minutes after Miller arrived home, Brinkley

      returned to the house.




      1
          See Ind. Code § 35-42-2-1.3(b).
      2
          See Ind. Code § 35-42-2-1.3(a).
      3
          See Ind. Code § 35-42-2-1(a)(1)(A).
      4
        We note that, effective July 1, 2014, a new version of these criminal statutes was enacted. Because Brinkley
      committed his crimes prior to July 1, 2014, we will apply the statutes in effect at the time he committed his
      crimes.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1920 | October 5, 2016             Page 2 of 7
[4]   When Brinkley entered the house, he went to the living room and began

      “fussing and cussing” and attempted to take Miller’s cell phone from her. Id. at

      39. Brinkley yelled at Miller to give him her phone, and Miller refused as she

      tried to keep the phone away from him. Brinkley was angry and became

      enraged when he learned Miller had been at her boyfriend’s house. Miller left

      the living room and walked into the bedroom with Brinkley following her. E.B.

      was still in the living room, and the argument between Brinkley and Miller was

      loud enough he could hear it. While Miller stood in the bedroom doorway,

      Brinkley was able to grab Miller’s cell phone from her hand. Miller snatched

      her phone back, and Brinkley then hit Miller multiple times in the face. This

      caused Miller to feel pain, “like a stinging sensation and [she] heard something

      like ringing in [her] ear, a burning sensation.” Id. at 43. Miller was screaming,

      yelling, and trying to fight back as Brinkley hit her. They then “tussled back

      and forth,” ending up in T.O.’s room, and Miller fell onto the floor. Id. at 44.

      Brinkley was “standing over [Miller] hitting” her and “arguing and cussing.”

      Id. at 46, 47. Miller yelled for T.O. to call the police.


[5]   T.O. jumped off of the bed and observed Brinkley standing over Miller. T.O.

      also saw E.B. standing in the hallway near the bathroom, watching Brinkley

      and Miller. T.O. grabbed a fan and hit Brinkley with it, and Brinkley ran out of

      the bedroom, down the hallway, and out the front door. T.O. chased Brinkley

      all the way to the front porch and then stopped. As Brinkley ran out of the

      house, he passed E.B. standing in the hallway. Although Brinkley had




      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1920 | October 5, 2016   Page 3 of 7
      undergone surgery to repair his ankle on December 20, 2013, he was able to

      walk without using a cane, walker, or crutches at the time of the incident.


[6]   T.O. called 911, and Indianapolis Metropolitan Police Department Officer

      Jeffrey Gray (“Officer Gray”) responded to Miller’s home. Miller told Officer

      Gray that she had been “struck in the upper body five times causing her pain”

      and that she had ringing in her right ear. Id. at 98. When she spoke with

      Officer Gray, Miller was “nervous, scared, upset,” and she had a bruise or

      bump on the side of her hand from her fight with Brinkley. Id. at 55, 57. On

      the night of the altercation, T.O. noticed a mark on Miller’s upper cheek. Two

      days after the incident, Miller developed a black eye.


[7]   The State charged Brinkley with Class D felony domestic battery, Class A

      misdemeanor domestic battery, and two counts of Class A misdemeanor

      battery. On the morning of the jury trial, the State dismissed one of the Class A

      misdemeanor battery charges. A jury found Brinkley guilty of the remaining

      charges, and the trial court sentenced him to an aggregate sentence of 675 days

      executed. Brinkley now appeals.


                                     Discussion and Decision
[8]   The deferential standard of review for sufficiency claims is well settled. When

      we review the sufficiency of evidence to support a conviction, we do not

      reweigh the evidence or assess the credibility of the witnesses. Boggs v. State,

      928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied. We consider only the

      evidence most favorable to the verdict and the reasonable inferences that can be

      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1920 | October 5, 2016   Page 4 of 7
       drawn from this evidence. Fuentes v. State, 10 N.E.3d 68, 75 (Ind. Ct. App.

       2014), trans. denied. We also consider conflicting evidence in the light most

       favorable to the trial court’s ruling. Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct.

       App. 2013), trans. denied. We will not disturb the jury’s verdict if there is

       substantial evidence of probative value to support it. Fuentes, 10 N.E.3d at 75.

       We will affirm unless no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt. Lock v. State, 971 N.E.2d 71, 74 (Ind.

       2012). As the reviewing court, we respect “the jury’s exclusive province to

       weigh conflicting evidence.” McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).


[9]    Brinkley argues that the State failed to present sufficient evidence to support his

       convictions. He contends specifically that, although Miller reported being

       repeatedly struck, she had no visible injuries and was calm when speaking to

       the police. Brinkley also asserts that he produced evidence at trial that he had

       recently undergone surgery prior to the incident and was not physically capable

       of engaging in the type of behavior alleged by Miller.


[10]   In order to convict Brinkley of domestic battery as a Class D felony, the State

       was required to prove that he knowingly or intentionally touched Miller, who

       was living as if a spouse of Brinkley and/or had a child in common with

       Brinkley, in a rude, insolent, or angry manner that resulted in bodily injury to

       Miller, and that Brinkley committed the offense in the physical presence of a

       child less than sixteen years of age, knowing that the child was present and

       might be able to see or hear the offense. Ind. Code § 35-42-2-1.3(b)(2). In order

       to convict Brinkley of domestic battery as a Class A misdemeanor, the State

       Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1920 | October 5, 2016   Page 5 of 7
       was required to prove that he knowingly or intentionally touched Miller, who

       was living as if a spouse of Brinkley and/or had a child in common with

       Brinkley, in a rude, insolent, or angry manner that resulted in bodily injury to

       Miller. Ind. Code § 35-42-2-1.3(a). In order to convict Brinkley of battery as a

       Class A misdemeanor, the State was required to prove that he knowingly or

       intentionally touched Miller in a rude, insolent, or angry manner that resulted

       in bodily injury to Miller. Ind. Code § 35-42-2-1(a)(1)(A).


[11]   In the present case, considering the evidence most favorable to the verdict,

       Miller testified that Brinkley, with whom she had a child, struck her in the face

       multiple times, which caused her to feel pain. Tr. at 42. She stated that the

       pain felt like “a stinging sensation” and that she heard “something like a ringing

       in [her] ear” and felt “a burning sensation.” Id. at 43. Miller also testified that

       she developed a black eye within two days after Brinkley hit her. Id. at 55. “A

       conviction can be sustained on only the uncorroborated testimony of a single

       witness, even when that witness is the victim.” Bailey v. State, 979 N.E.2d 133,

       135 (Ind. 2012). Therefore, Miller’s testimony alone was enough to support

       Brinkley’s convictions. There was, however, additional evidence to partially

       corroborate Miller’s testimony. Officer Gray testified that Miller told him that

       “she was struck in the upper body five times causing her pain and she ha[d]

       ringing in her right ear.” Tr. at 98. T.O. also testified that she was awoken by a

       loud boom and saw Brinkley standing over Miller in the doorway area of her

       room. Id. at 82-83. Additionally, T.O. observed a mark on Miller’s upper




       Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1920 | October 5, 2016   Page 6 of 7
       cheek after the battery occurred. Id. at 89. This evidence was sufficient to

       support Brinkley’s convictions.


[12]   To the extent that Brinkley is arguing that he could not have committed the

       charged offenses because he “was in no physical condition to be fighting, rolling

       around on the floor, or running on an ankle that had been operated on the

       previous week,” Appellant’s Br. at 9, he is merely requesting this court to

       reweigh the evidence, which we cannot do on appeal. Boggs, 928 N.E.2d at

       864. Although Brinkley had undergone surgery on his ankle on December 20,

       2013, both Miller and T.O. testified that he was able to walk without the

       assistance of a cane, crutches, or a walker and was able to drive the day of the

       battery. Tr. at 51, 86-87. As he contends in his appellate brief, at trial, Brinkley

       did introduce medical records concerning his surgery. However, it is the

       factfinder’s role, not that of appellate courts, to assess witness credibility and

       weigh the evidence to determine whether it is sufficient to support a conviction.

       Hape v. State, 903 N.E.2d 977, 997 (Ind. Ct. App. 2009), trans. denied. The jury

       had the opportunity to consider Brinkley’s evidence and to either accept or

       reject it, and we do not review its determination on appeal. We, therefore,

       conclude that the State presented sufficient evidence to support Brinkley’s

       convictions.


[13]   Affirmed.


[14]   May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1920 | October 5, 2016   Page 7 of 7